Citation Nr: 1454014	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  14-29 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code beyond December 16, 2013.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1988 to November 1992.  The appellant is his daughter.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Muskogee Education Center.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran, who is the appellant's father, was found to be permanently and totally disabled due to service-connected disabilities in a January 2002 rating decision, and basic eligibility for Dependents' Educational Assistance (DEA) was established effective in October 2001.    

2.  The appellant commenced a program of education in May 2011.  

3.  From May 14, 2012, through August 2, 2012, the appellant was prevented from pursuing her program of education due to circumstances beyond her control, namely, financial hardship and illness of her child.  

3.  The appellant reached her 26th birthday on August [redacted], 2013, which was her original delimiting date.  At the time of her 26th birthday, she was enrolled in a program of education, and, hence, her delimitating date was extended to the end of the term, December 14, 2013.  This was extended by the RO to December 16, 2013.

4.  From December 16, 2013, to the present, the appellant has been prevented from attending a program of education due to financial hardship.


CONCLUSIONS OF LAW

1.  The appellant is entitled to an extension of Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code, for the 12 academic weeks that she was prevented from pursuing her program of education from May 14, 2012, through August 2, 2012.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2014); 38 C.F.R. §§ 21.3021, 21.3041, 21.3043 (2014).  

2.  From December 16, 2013, to the present, the appellant has been prevented from pursuing her program of education due to financial hardship, which will end when she is first able to resume training after financial hardship has ceased to exist.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2014); 38 C.F.R. §§ 21.3021, 21.3041, 21.3043 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2014).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error. 

Basic eligibility for Chapter 35 benefits may be established for a child of a veteran who has a total disability permanent in nature resulting from a service-connected disability or who died while a disability so evaluated was in effect, or who died of a service- connected disability.  38 U.S.C.A. § 3501(a)(1)(A) (West 2002 & Supp. 2009); 38 C.F.R. § 21.3021 (2014).  The Veteran, who is the appellant's father, was found to be permanently and totally disabled due to service-connected disabilities in a January 2002 rating decision, and basic eligibility for Dependents' Educational Assistance (DEA) was established effective in October 2001.  The Veteran was informed of the rating decision in January 2002.    

The appellant was born in August 1987, and reached her 18th birthday August 2005, after basic eligibility for DEA had been established.  In such circumstances, the child's period of eligibility begins on the child's 18th birthday, or on the successful completion of secondary schooling, whichever first occurs, and ends on the child's 26th birthday.  38 U.S.C.A. § 3512(a) (West 2002 & Supp. 2014); 38 C.F.R. § 21.3041(a) (2014).  The appellant reached her 26th birthday on August [redacted], 2013, which was her original delimiting date.  At the time of her 26th birthday, she was enrolled in a program of education, and, hence, her delimitating date was extended to the end of the term, December 14, 2013.  See 38 C.F.R. § 21.3041(g)(2)(i).  

In March 2014, she applied for an extension of her delimiting date in order to pursue a program of education during the spring semester of 2014.  The RO granted 2 days of extended benefits; thus, her current delimiting date is December 16, 2013.  

There are defined, limited circumstances under which the period of eligibility may be extended beyond the child's 26th birthday.  Specifically, if the child serves on active duty between the ages of 18 and 26 years, the ending date may be modified.  38 C.F.R. § 21.3041(c).  The ending date may also be modified if the child is involuntarily ordered to active duty in the National Guard.  38 C.F.R. § 21.3041(h).  

Finally, an extension of benefits may be granted if the child suspends a program due to conditions that VA determines are beyond the child's control.  38 C.F.R. §§ 21.3041(g), 21.3043.  These circumstances include immediate family or financial obligations beyond his or her control, or the eligible person's own illness or illness or death in his or her immediate family, that prevent preventing the eligible person from pursuit of his or her program of studies.  38 C.F.R. § 21.3043(b), (d).  

In this case, the appellant was awarded Chapter 35 benefits for a program of education, commencing in May 2011.  In April 2012, an enrollment certificate was received for the appellant's enrollment in the summer term, from May 14, 2012, through August 2, 2012.  However, in May 2012, a new enrollment certificate was received, documenting that the appellant had withdrawn from all classes prior to the beginning of the term.  In June 2014, the appellant stated she had not been able to attend school for that term because her son was sick and she was not financially able to pay for child care.  The Board finds that her statement is credible, and that she was precluded from attending school from May 14, 2012, through August 2, 2012, due to circumstances beyond her control.  Thus, she is entitled to an extension of her delimiting date of 81 days, or 12 academic weeks.  

Additionally, the appellant stated that for the summer of 2014 she could not attend school due to financial hardship, and the Board finds that this situation has existed since the current delimiting date of December 16, 2013.  In this regard, she states that she is a single mother with 2 small children, and she has submitted medical evidence showing her children suffer from asthma and allergies.  She has also stated that she is unable to attend school without financial assistance.  Documentation of current financial hardship was also submitted with her motion for advancement on the docket of her appeal.

Because these later events occurred after the termination of her delimiting date, however, the effect is to permit her to apply the approximately 12 weeks of her extended delimiting date to a program of education after this decision has been entered, so that she can receive Chapter 35 DEA for the 12-week period.  It appears as if she may have attempted to attend school during the spring 2014 semester without benefits, but it is unclear whether she was able to successfully complete the semester.  Therefore, the Board finds that she was unable to successfully complete this semester due to circumstances beyond her control, unless she wishes to apply for benefits for that period, and all of the criteria for her to receive benefits for that period are met.

The Board realizes that this is less than a full grant of the benefit the appellant is seeking.  She feels that she should be able to use all of the remaining 30 or so months of entitlement.  However, the reasons noted above for an extension of delimiting date only apply when a program of education has been suspended.  Here, the appellant did not commence her program of education before May 2011, and, hence, the program could not be suspended prior to that date.  

The appellant contends that she does not have a relationship with her father, and, as a consequence, was unaware of her eligibility for DEA until 2011.  She feels that she should be given the additional five years between her 18th birthday and when she learned of her eligibility for DEA.  The Board finds her assertions credible, particularly as the Veteran has never claimed the appellant as a dependent.  Unfortunately, however, the law clearly establishes the time period for eligibility for Chapter 35 DEA; as noted above, this is based on the date the Veteran is notified of the eligibility for DEA, and the child's birthdate.  See 38 U.S.C.A. §  3512.  In particular, there is no requirement that a dependent be notified of her potential entitlement until she files a claim.  See 38 C.F.R. § 21.3041(i) (setting forth notice that must be provided after a claim was filed).  

The Board is cognizant that this may have adverse consequences in situations such as this, where the contact between the Veteran and his or her child is minimal to nonexistent, through no fault of the child.  The Board sympathizes with the appellant's situation, but, unfortunately, the law as enacted by Congress does not provide a remedy for situations such as this, where the child of a Veteran has not been informed of her potential entitlement to VA educational assistance.  Indeed, VA's failure to furnish a claimant or potential claimant any form or information concerning the right to file a claim or to furnish notice of the time limit for the filing of a claim for educational assistance will not extend the time periods allowed for these actions.  38 C.F.R. § 21.1033(a); see also Jaquay v. West, 11 Vet. App. 67, 73-4 (1998) (persons dealing with the government are generally charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge of what is in the regulations or of the hardship resulting from innocent ignorance).   
  
Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  

In sum, for above stated reasons, the appellant is entitled to an additional 12 weeks of Chapter 35 educational assistance, based on her suspension of her program of education for the period from May 14, 2012, through August 2, 2012, due to circumstances beyond her control, consisting of financial hardship and immediate family illness.  Moreover, circumstances beyond her control consisting of financial hardship have been present since December 16, 2013, and, therefore, the appellant may resume her program of education with VA assistance when the circumstances which prevented her from pursuing a program of education are no longer present.  38 C.F.R. § 21.3043.  

The appellant is cautioned, however, that if she wishes to use this additional 12 weeks of DEA benefits, they must be used before her 31st birthday. 38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041; see VAOPGCPREC 8-2004 (69 Fed. Reg. 59989 (2004)) (acknowledging the statutory provisions precluding eligibility beyond the child's 31st birthday).  See 38 C.F.R. § 21.3041(g).   


ORDER

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code, of an additional 12 weeks, is granted.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


